06/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs March 24, 2020

             JOSEPH S. MCNAIR, JR. v. BERT BOYD, WARDEN

                 Appeal from the Criminal Court for Johnson County
                     No. CC-19-CV-94 Stacy L. Street, Judge
                      ___________________________________

                           No. E2019-01524-CCA-R3-HC
                       ___________________________________


Petitioner, Joseph S. McNair, Jr., appeals from the dismissal of his petition for habeas
corpus relief. On appeal and in his pro se petition, Petitioner argues that he is entitled to
habeas corpus relief because the trial court permitted the State to improperly amend the
original indictment. After review of the record and the briefs, we affirm the judgment of
the habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Joseph S. McNair, Jr., Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant
Attorney General; and Kenneth C. Baldwin, District Attorney General, for the appellee,
State of Tennessee.

                                        OPINION

       Background

       Petitioner was convicted of possession with intent to sell more than 0.5 grams of
cocaine in a drug-free zone, possession with intent to deliver more than 0.5 grams of
cocaine in a drug-free zone, and simple possession of marijuana. The trial court merged
the two possession of cocaine convictions and imposed a sentence of twelve years to be
served in confinement. The trial court further ordered a concurrent sentence of eleven
months and twenty-nine days for the marijuana possession conviction. On direct appeal,
Petitioner argued that the evidence was insufficient to support his conviction for
possession with intent to sell more than 0.5 grams of cocaine, and that the trial court erred
by denying his motion to suppress. This court affirmed the convictions on appeal. State
v. Joseph Sanford McNair, Jr., No. E2014-00916-CCA-R3-CD, 2015 WL 12978200
(Tenn. Crim. App. Feb. 25, 2015).

       On April 9, 2019, Petitioner filed a pro se petition for writ of habeas corpus,
alleging that the trial court lost jurisdiction when it permitted the State to improperly
amend his indictment. After its review, the habeas corpus court summarily dismissed the
petition.

       Analysis

       Article I Section 15 of the Tennessee Constitution guarantees a convicted criminal
defendant the right to seek habeas corpus relief. According to Tenn. Code Ann. §29-21-
101, “[a]ny person imprisoned or restrained of his liberty, under any pretense whatsoever
. . . may prosecute a writ of habeas corpus, to inquire into the cause of such
imprisonment.” However, the grounds for which such relief may be granted are very
limited. State v. Richie, 20 S.W.3d 624, 629 (Tenn. 2000).

        Habeas corpus relief is available only in cases where it appears facially on the
record, “that a convicting court was without jurisdiction or authority to sentence a
defendant, or that a defendant’s sentence of imprisonment or other restraint has expired.”
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). Habeas corpus relief is therefore
only available in instances of void judgements, as opposed to voidable judgments.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). “A voidable judgment or sentence is
one which is facially valid but which requires evidence beyond the face of the judgment
or the record of the proceedings to establish its invalidity.” Powers v. State, No. M2009-
00937-CCA-R3-HC, 2010 WL 27948, at *1 (Tenn. Crim. App. May 12, 2010) (citing
Taylor v. State, 995 S.W.2d at 83). Petitioners may not attack a facially valid judgment
in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992).

       The petitioner bears the burden of establishing a void judgment by a
preponderance of the evidence. Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).
Determining whether to grant habeas corpus relief is a question of law, and therefore
appellate review is de novo. Summers v. State, 212 S.W.3d 251, 262 (Tenn. 2007).

       Petitioner argues that he is entitled to habeas corpus relief because the trial court
allowed the State to improperly amend his indictment. However, an improperly amended
indictment renders a judgment voidable, not void on its face. Gary E. Aldridge v. State,
No. M2005-01861-CCA-R3-HC, 2006 WL 1132073, at *3 (Tenn. Crim. App. Apr. 28,
2006); Victor E. McConnel v. Morrow, No. E2010-02341-CCA-R3-HC, 2011 WL
1361569, at *3 (Tenn. Crim. App. April 11, 2011); Eric D. Wallace v. Chapman, No.
M2012-00749-CCA-R3-HC, 2012 WL 5543055 (Tenn. Crim. App. Nov. 9, 2012).

                                            -2-
“Generally, defenses and objections based on a defective indictment must be raised prior
to trial or they are waived.” Wyatt v. State, 24 S.W.3d 319, 322-23 (Tenn. 2000) (citing
Tenn. R. Crim. P. 12(b)(2), (f)). However, “the validity of an indictment and the efficacy
of the resulting conviction may be addressed in a petition for habeas corpus when the
indictment is so defective as to deprive the court of jurisdiction.” Dykes v. Compton, 978
S.W.2d 528, 529 (Tenn. 1998). The Tennessee Supreme Court has stated that an
indictment is valid if it contains sufficient information “(1) to enable the accused to know
the accusation to which answer is required, (2) to furnish the court adequate basis for the
entry of a proper judgment, and (3) to protect the accused from double jeopardy.” State
v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997) (citing State v. Byrd, 820 S.W.2d 739, 741
(Tenn. 1991); VanArsdall v. State, 919 S.W.2d 626, 630 (Tenn.Crim.App.1995); State v.
Smith, 612 S.W.2d 493, 497 (Tenn. Crim. App. 1980)). In this case, there is no
indication in the record that the indictment is invalid. Petitioner is not entitled to habeas
corpus relief in this appeal.

                                      CONCLUSION

       The judgment of the habeas corpus court is affirmed.


                                          ____________________________________
                                          THOMAS T. WOODALL, JUDGE




                                            -3-